Case 1:19-cv-02594-RM Document 40 Filed 10/24/19 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Judge Raymond P. Moore

Civil Action No. 19-cv-02594-RM

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

      Plaintiff,

v.

MEDIATRIX CAPITAL INC.,
BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG,
MICHAEL S. STEWART, and BRYANT E. SEWALL,

      Defendants,

and

MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
ISLE MARKETS INC. (Cayman Islands),

      Relief Defendants.


 ORDER GRANTING SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
 FOR RELIEF DEFENDANT ARUAL LP TO ANSWER OR OTHERWISE RESPOND
               TO THE COMPLAINT AND JURY DEMAND


      THE COURT, having reviewed and considered Relief Defendant Arual LP’s Second

Unopposed Motion for Extension of Time to Answer or Otherwise Respond to the Complaint

and Jury Demand (“Motion”), hereby GRANTS the Motion.
Case 1:19-cv-02594-RM Document 40 Filed 10/24/19 USDC Colorado Page 2 of 2




       IT IS ORDERED that Relief Defendant Arual LP shall have up to and including

November 6, 2019 to answer or otherwise respond to the Complaint.

       DATED this 24th day of October, 2019.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               2
